United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3168
                                    ___________

Darnell Forest,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Barnes-Jewish Hospital,                  *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: July 30, 2008
                                 Filed: August 5, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Darnell Forest appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination suit brought under 42 U.S.C. § 1981 and the Age
Discrimination in Employment Act. After reviewing the record de novo, viewing the
evidence and all reasonable inferences from it in a light most favorable to Forest, see
Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of review), we
conclude that summary judgment was proper for the reasons stated by the district
court. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     _____________________________


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.